DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The NPL document 1, German search report, in the information disclosure statement filed 2/10/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no part of the document relevant to the search report itself has been translated.  It has been placed in the application file, but the information referred to in NPL document 1 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “an environment recording unit configured to record environment data of the motor vehicle at least during a parking process”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Limitation (1) recited above use the generic placeholder “unit” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in (1) above passes prong A. 

(C) With respect to (1) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1), includes:
¶ 6 “The environment recording unit is, for example, an ultrasound, camera, radar and/or lidar unit”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by European Patent Application Publication No. EP 3401190 to Tzempetzis et al. (Zemp) (translation used attached)
With respect to claims 1 and 9-10, Zemp discloses a parking assistance apparatus for aiding a driver of a motor vehicle with a parking process (¶38 “driver assistance system . .  for parking”), comprising: 
an environment recording unit configured to record environment data of the motor vehicle at least during a parking process (¶ 11 “the area surrounding the motor vehicle can be detected with sensors or an environment sensor of the driver assistance system”), 
a storage unit configured to at least temporarily store the parking trajectory performed by the driver during the parking process and the recorded environment data, and 
(¶ 13 “learning trajectories are preferably recorded in temporally successive learning modes of the driver assistance system”; ¶ 2 “trajectory covered by the motor vehicle during manual maneuvering is recorded by the driver assistance system”)
a processing unit configured to determine a trained parking trajectory, wherein in order to determine the trained parking trajectory, the processing unit is configured to check the driver-performed parking trajectory for a more efficient parking trajectory.
(¶10 “the driver assistance system of the motor vehicle should first be trained in the learning mode”; ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”)

With respect to claim 2, Zemp discloses the processing unit is configured to determine a more efficient parking trajectory if a parking trajectory that is shorter in terms of time and/or distance in comparison with the driver-performed parking trajectory is performable.
(¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the 
	With respect to claim 3, Zemp discloses in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
	(¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory . . . to the target position, which is assigned to a parking space or garage”; ¶¶ 10-11, 31)

With respect to claim 4, Zemp discloses wherein for the comparison, the processing unit is configured to generate a virtual map from the recorded environment data and odometry data of the motor vehicle.
(¶20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”; ¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the successive learning modes and / or operating modes”; ¶ 31; ¶ 32 “driver assistance system 2 comprises a movement sensor 9, by means of which a movement of the motor vehicle 1 can be recorded. With the motion sensor 9, for example, a steering angle and / or revolutions of at least one wheel of the motor vehicle 1 can be continuously determined. The motion sensor 9 is also connected to the control device 3 for data transmission. In addition, the movement sensor 9 can be a receiver for a satellite-based position determination system. With this, the position of the motor vehicle 1 can be continuously determined”)

With respect to claim 5, Zemp discloses wherein the virtual map comprises at least the following information: 

(i.e., FIG. 6-10 with objects 10)
the trained parking trajectory; 
(¶ 4 “three-dimensional map of the environment is shown on a display device and at least one possible drivable trajectory for approaching at least one parking position is shown in the three-dimensional map of the environment”)
(23, 24, 25, FIG. 3-9)
the relative position of the objects to one another and to the current position of the motor vehicle.
(¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the successive learning modes and / or operating modes. In other words, the digital map of the surroundings is continuously updated when the motor vehicle is maneuvered from the starting position to the target position and / or from the target position to the starting position . . . drivable area can be determined based on the continuously updated surrounding map”)
(¶ 20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”)
(¶ 34 “drivable area 22 can then be determined with the driver assistance system 2 or the control unit 3, in which the motor vehicle 1 can be maneuvered without the threat of a collision between the motor vehicle 1 and one of the objects 10”)
(22, FIG. 1-9)

With respect to claim 6, Zemp discloses the processing unit is configured to offer the driver the parking trajectory determined to be more efficient as a parking option before it is established as a trained parking trajectory
(¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”) 


	(¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”)
	(¶ 22 “a plurality of trajectories are determined within the drivable area and are offered to the driver for selection by means of a user interface”)
	
With respect to claim 8, Zemp discloses a motor vehicle comprising a parking assistance apparatus according to claim 1 (1, FIG. 1-9). 

	With respect to claim 11, Zemp discloses wherein in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
(driver performed trajectory is compared with free driving space 22, evaluated on the basis of objects 10, FIG. 1-9)
(¶10 “the driver assistance system of the motor vehicle should first be trained in the learning mode”; ¶34 “The drivable area 22 is determined on the basis of the recorded learning trajectory 18a. In principle, it can also be provided that a plurality of learning trajectories 18a to 18c are recorded in the learning mode”; ¶39 “on the basis of this learning trajectory 18b and the drivable area 22 determined from it, several trajectories can be determined and offered to the driver for selection”)
¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667